Name: Council Regulation (EEC) No 1051/91 of 22 April 1991 extending the provisional anti-dumping duty on imports of espadrilles originating in the people's Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  trade;  Asia and Oceania
 Date Published: nan

 27. 4. 91 Official Journal of the European Communities No L 107/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1051/91 of 22 April 1991 extending the provisional anti-dumping duty on imports of espadrilles originating in the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas Commission Regulation (EEC) No 3798/90 (2) 1 imposed a provisional anti-dumping duty on imports of espadrilles originating in the People's Republic of China ; Whereas examination of the facts has not yet been completed ; whereas the Commission has informed the Chinese exporters concerned of its intention to propose an extension of the validity of the provisional anti ­ dumping duty for an additional period not exceeding two months and none of the exporters affected by the proced ­ ure has raised any objection, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of espad ­ rilles originating in the People's Republic of China imposed by Regulation (EEC) No 3798/90 is hereby extended for a period not exceeding two months or until the entry into force of an act of the Council adopting definitive measures, whichever is the earlier. Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 April 1991 . For the Council The President R. STEICHEN (  ) OJ No L 209, 2. 8 . 1 988, p . 1 . (2) OJ No L 365, 28 . 12 . 1990, p. 25 .